Case 0:20-cv-60336-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 1 of 9


                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA


                             COURT FILE NO.: CV - 20-cv-60336

----------------------------------------------------------------
CHRISTINA ELKIND


                      Plaintiff,
                                                                   VERIFIED COMPLAINT

       -against-

HUGHES, MARTINI & ASSOCIATES, LLC
d/b/a MARTINI, HUGHES & GROSMAN

                       Defendant.
----------------------------------------------------------------

For this Complaint, the Plaintiff, CHRISTINA ELKIND by and through undersigned

counsel, states as follows:

                                           JURISDICTION

   1. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. §

       1692(d), 15 U.S.C. § 1692(e), 15 U.S.C. § 1692(f), 15 U.S.C. § 1692(g).

   2. This action arises out of Defendant’s repeated violations of the Fair Debt Collection

       Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”) and the Florida

       Consumer Collections Practices Act, Florida Statute (hereinafter “FCCPA”).

   3. Venue and personal jurisdiction are proper in this District because a substantial part

       of the events and omissions giving rise to the claim occurred within this District

       because:
Case 0:20-cv-60336-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 2 of 9


           A. Defendant's collection communications were received by

              Plaintiff in this district;

           B. Defendant does or transacts business in this district;

           C. Plaintiff resides in this district.

                                            PARTIES


4.   The Plaintiff, CHRISTINA ELKIND is an adult individual residing in Boca

     Raton, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

5.   The Defendant, HUGHES, MARTINI & ASSOCIATES, LLC, d/b/a MARTINI,

     HUGHES & GROSMAN (hereinafter “MHG”), is a Florida Limited Liability

     Company with its principal place of business located at 955 NW 17 th Ave, Bldg.

     A, Delray Beach, FL 33445, operating as a collection agency, and is a “debt

     collector” as the term is defined by 15 U.S.C. § 1692a(6).

6.   Defendant HUGHES, MARTINI & ASSOCIATES, LLC. (hereinafter “MHG”) at

     all times acted by and through one or more of its Collectors, agents and/or

     employees.

                              FACTUAL ALLEGATIONS

     A.    Defendant Engaged in Harassment and Abusive Tactics

7.    At a time unknown to the Plaintiffs, a personal debt was allegedly incurred by the

     Plaintiff for some past due bills that the proposed original creditor in this matter

     believed to be due for home improvement and/or repair services, thus arising out
Case 0:20-cv-60336-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 3 of 9


      of transactions that were primarily for personal, family and household purposes.

8.     At a time unknown to the Plaintiff, the aforementioned debt (which the Plaintiff

       disputes was consigned, placed or otherwise transferred to Defendant for

       collection.

9.    Upon information and belief; sometime on or about December 31, 2019,

      Defendant began calling Plaintiff in an effort to collect a personal obligation

      alleged to be due by Plaintiff.

10.   Upon information and belief; after the Defendant's initial telephonic

      communication initiated by the Defendants on December 31, 2019 with the

      Plaintiff, an initial 30-day notice was sent to Plaintiff by Defendant. The notice is

      dated January 10th, 2020 (A full 11 days after the initial contact of Defendant to

      Plaintiff. Additionally, the postmark on the envelop in which the notice was

      contained is dated January 14th, 2020 (a full fifteen (15) days after the initial

      contact initiated by Defendant to Plaintiff in order to collect a debt.

11.   On or about January. 16th, 2020, undersigned counsel contacted and had occasion

      to speak with Mr. Ed Stewart, a representative of Defendant, and undersigned

      counsel was advised by Mr. Stewart that the 30-day notice was sent to Plaintiff on

      January 10th, 2020 and that a copy of the same would be forwarded via e-mail to

      undersigned counsel as a representative of the Plaintiff.

12.    The alleged copy of the 30-Day validation notice letter was received the same

      day by undersigned counsel and was dated December 31 st, 2019. (The letter if
Case 0:20-cv-60336-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 4 of 9


      authentic would be in compliance with the validation notice requirement of the

      FDCPA).

13.   However, upon information and belief the letter received by e-mail at

      undersigned counsel's office (which was to be a duplicate of a letter allegedly sent

      to Plaintiff) was a deliberate fabrication and attempt by Defendants to deceive

      undersigned counsel and ultimately the Plaintiff into believing that the Defendants

      did not commit any violation of the FDCPA.

14.   The Plaintiff did not actually receive the letter in question until January 21st,

      2020 (a full 22 days after the initial contact by the Defendants in regards to this

      collection attempt).

15.    As aforementioned the letter that was actually received had the date of January

      10th, 2020 on the letter itself and was postmarked on January 14th, 2020.

16.   Additionally and upon information and belief Defendants called Plaintiff during

      working hours on her cellular telephone.

17.   Upon information and belief Defendants attempted to collect a debt which was not

      owed, or in the alternative if an amount was owed, the Defendant attempted to

      collect a debt significantly higher than that which was owed. Indeed, it is clear from

      the lack of any signed contract or Judgment in this matter that the Defendants

      mischaracterized and were misleading in both there telephonic and written forms of

      communication and collection to the Plaintiffs in representing that a debt was

      actually owed when no contract or judgment existed in this instance. The legal
Case 0:20-cv-60336-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 5 of 9


       authority of the Defendants to collect such an unverified debt was also greatly

       misrepresented.

18.   Upon information and belief, Defendant in order to evade prosecution has changed

      its registered company name several times with the latest being HUGHES,

      MARTINI & ASSOCIATES, LLC., however the company on its letterhead and

      website uses the name “Martini, Hughes & Grossman.” in order to confuse and

      deter potential litigants.

                          B. Plaintiff suffered Actual Damages

19.   The Plaintiff has suffered and continues to suffer actual damages as result of the

      Defendant's unlawful conduct.

20.   As a direct consequence of the Defendant’s acts, practices and conduct, the

      Plaintiff suffered and continues to suffer from humiliation, anger, anxiety,

      emotional distress, fear, frustration and embarrassment.

21.   The Defendants’ conduct was so outrageous in character, and so extreme in degree,

      as to go beyond all possible bounds of decency, and to be regarded as atrocious,

      and utterly intolerable in a civilized community.

                               COUNT I
               VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692 et seq.


22.   Defendant's conduct violated the FDCPA in multiples ways, including but not

      limited to, the following:

23.   The Defendants’ conduct violated 15 U.S.C. § 1692(c) in that Defendants
Case 0:20-cv-60336-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 6 of 9


      contacted Plaintiffs at an unusual time and place.

24.   Contacting the Plaintiffs at a place and during a time known to be inconvenient for

      the plaintiff in violation of 15 U.S.C. § 1692 c (a)(1).

25.   Engaging in conduct the natural consequences of which is to harass, oppress for

      abuse Plaintiff in connection with the debt plaintiff does not owe in violation of 15

      U.S.C. § 1692(d).

26.   By causing the phone to ring and engaging Plaintiff in telephone conversations

      repeatedly in violation of 15 U.S.C. § 1692(d)(5).

27.   The Defendants’ conduct violated 15 U.S.C. § 1692(e) in that representatives of

      MHG intentionally misled and misrepresented Plaintiffs’ legal rights by failing to

      send a timely notice as well as representing a debt was due and owing without the

      presence of either a judgment nor a contract in this matter. Additionally, the

      Defendants provided misleading information in regards to their own violations of

      the FDCPA by providing false information about when the 30-Day Validation letter

      was sent, by providing altered and otherwise forged documentation of the validation

      letter and thereby hindering and or misleading the Plaintiff about her legal rights and

      remedies against the unlawful collection efforts of the Defendants.

28.   Using unfair or unconscionable means to collect or attempt to collect any debt, in

      violation of 15 U.S.C. § 1692(f).

29.   Failing to send Plaintiff a 30-day validation notice within five (5) days of the initial

      December 31, 2019 communication in violation of 15 U.S.C. § 1692(g).
Case 0:20-cv-60336-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 7 of 9


                            COUNT II
         VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION
                       PROGRAM ACT (FCCPA)

30.   Defendant's conduct violated the FCCPA in multiples ways, including but not

      limited to, the following:

31.   559.72 (7) which states that conduct is in violation of the act where the

      Defendant: “...willfully engage in other conduct which can reasonably be expected

      to abuse or harass the debtor or any member of her or his family.”

32.   559.72(9) which states that conduct is in violation of the act where the Defendant:

      “Claim[s], attempt[s], or threaten[s] to enforce a debt when such person knows

      that the debt is not legitimate, or assert the existence of some other legal right

      when such person knows that the right does not exist.”

                                       COUNT III
                                         Fraud

33.   The Defendants attempted to defraud the Plaintiff by falsifying their records and

      submitting those records, attempting to show that they did not violate the FDCPA.

      The Defendants had knowledge of their wrongdoing and intended to defraud the

      Plaintiff into making her believe that they didn’t have the legal remedies to which

      she’s entitled. It was reasonable for the Plaintiff to believe that the docuemnts

      provided to them by Defendants were true and correct and the Defendants by their

      actions caused damages to Plaintiff.

34.   By the actions described herein the Defendants are liable for Fraud to the Plaintiff.
Case 0:20-cv-60336-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 8 of 9



                                   TRIAL BY JURY

35.   Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues

      so triable. US Const. amend. 7. Fed. R. Civ. P. 38.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

       for an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against

         Defendant and for Plaintiff;

       for an award of statutory damages of $1,000.00 pursuant to 15 U.S.C.

         §1692k(a)(2)(A) against Defendant and for Plaintiff;

       for an award of costs of litigation and reasonable attorney’s fees pursuant to 15

         U.S.C. § 1692k(a)(3) against Defendant and for Plaintiff;

       for an award of statutory damages pursuant to FLORIDA CONSUMER

         COLLECTION PROGRAM ACT.

       for an award of reasonable attorneys fees and the costs of litigation pursuant to

         FLORIDA CONSUMER COLLECTION PROGRAM ACT.

       for an award of actual damages pursuant to FLORIDA CONSUMER

         COLLECTION PROGRAM ACT.

       for an award of actual damages for FRAUD.

       For an award of treble damages for FRAUD.

       for an award of reasonable attorneys fees and the costs of litigation pursuant to
Case 0:20-cv-60336-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 9 of 9


         FRAUD.

       for such other and further relief as may be just and proper.




Dated: February 11th, 2020                 Respectfully submitted,

                                           ___/s/ Mikhail Usher__________
                                           Mikhail Usher, Esq.
                                           USHER LAW GROUP, PC.
                                           Attorneys for Plaintiff
                                           2711 Harway Avenue
                                           Brooklyn, NY 11214
                                           Telephone: (718) 484-7510
                                           Facsimile: (718) 865-8566
                                           musheresq@gmail.com
